ATTORNEY GENERAL HENRY HAS ASKED ME TO REVIEW YOUR RECENT REQUEST FOR AN ATTORNEY GENERAL OPINION ASKING WHAT THE LEGAL DEFINITION OF THE PRACTICE OF LANDSCAPE ARCHITECTURE IS. UNFORTUNATELY, THIS OFFICE IS UNABLE TO RESPOND TO YOUR REQUEST WITH AN OFFICIAL OPINION, AS THE DETERMINATION YOU ASK THIS OFFICE TO MAKE IS A FACTUAL ONE. AS YOU KNOW, 59 Ohio St. 46.3 [59-46.3](E) AND 59 Ohio St. 46.3 [59-46.3](F) PROVIDE DEFINITIONS OF LANDSCAPE ARCHITECT AND LANDSCAPE ARCHITECTURE. SUBSECTION F ALSO DESCRIBES THE PRACTICE OF LANDSCAPE ARCHITECTURE IN ITS SECOND PARAGRAPH. THE APPLICATION OF THE STATUTORY DEFINITION OF THE PRACTICE OF LANDSCAPE ARCHITECTURE IS A FACTUAL DETERMINATION WHICH YOUR BOARD IS FAR MORE QUALIFIED TO MAKE THAN THIS OFFICE, BASED ON THE FACTS OF EACH CASE.  (SUSAN BRIMER LOVING)